             1   Michael D. Rounds
                 Nevada Bar No. 4734
             2   Adam K. Yowell
                 Nevada Bar No. 11748
             3   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                 5371 Kietzke Lane
             4   Reno, NV 89511
                 Telephone: 775.324.4100
             5   Facsimile: 775.333.8171
                 Email: mrounds@bhfs.com
             6          ayowell@bhfs.com

             7   Attorneys for Defendants
                 Metal Recovery Solutions, Inc.,
             8   and Thom Seal, Ph.D.
             9                                   UNITED STATES DISTRICT COURT
.J
.J          10
                                                     DISTRICT OF NEVADA
u
<.J
a:          11
u
a:          12
      �          GEO-LOGIC ASSOCIATES, INC., a                    CASE NO.: 3:17-cv-00563-MMD-WGC
<
L..
      >
      z
            13   California corporation,
      "'t
 f-
f-
<           14                      Plaintiff,
:c
z                                                                 SUBSTITUTION OF COUNSEL
<.J         15   V.
z
            16   METAL RECOVERY SOLUTIONS,
                 INC., a Nevada corporation, and THOM
            17   SEAL, PH.D., an individual,
            18                      Defendants.
            19          Defendants, Metal Recovery Solutions, Inc. and Thom Seal, Ph.D., hereby substitutes
            20
                 Michael D. Rounds, Adam K. Yowell and the law offices of Brownstein Hyatt Farber Schreck,
            21
                 LLP, as counsel of record in this matter in place of Marie M. Kerr and the law offices of Kerr IP
            22
            23
                 Group, LLC.
                                             10/?-Jr
            24   DATED this _ _ day of September, 2019                Metal Recovery Solutions, Inc.

            25

            26
            27
            28
                                                //) /4
                                                         11 1
                 1   DATED this _ _ day of Septe�I, 2019                Thom Seal, Ph.D.
                 2
                 3
                                                                        By    -r1;r�
                 4
                5                                ACCEPTANCE OF SUBSTITUTION

                 6          Michael D. Rounds and Adam K. Yowell of Brownstein Hyatt Farber Schreck, LLP
                 7   hereby accepts appointment as counsel of record for Defendants, Metal Recovery Solutions, Inc.
                 8
                     and Thom Seal, Ph.D., in the above-captioned matter.
                 9
                     DATED this
                               · 4.J+--day of��c
                                             Se tember, 2019
                                                p                       BROWNSTEIN HYATT FARBER
.J
.J              10                                                      SCHRECK, LLP
u
w
0::
                11
u
                12
0::
w                                                                       Michael D. Rounds
           g;
<          >    13                                                      Nevada Bar No. 4734
                                                                        Adam K. Yowell
[...
,...,...
<          t    14                                                      Nevada Bar No. 11748
                                                                        5371 Kietzke Lane
,...
                15                                                      Reno, Nevada 89511
                16                                                      Telephone: (775) 324-4100
0::                                                                     Facsimile: (775) 333-8171
                17
                     Ill
                18
                     Ill
                19

                20   Ill

                21   Ill
                22   Ill
                23
                     III
                24
                     Ill
                25
                     Ill
                26
                27   Ill

                28   Ill
                                                                    2
              1                                 CONSENT TO SUBSTITUTION
              2          Marie W.L. Martin, formerly Marie M. Kerr, hereby consents to the substitution of
              3
                  Michael D. Rounds and Adam K. Yowell ofBrownstein Hyatt Farber Schreck, LLP, in place as
              4
                  counsel ofrecord for Defendants, Metal Recovery Solutions, Inc. and Thom Seal, Ph.D., in the
              5
                  above-captioned matter.
              6
              7   DATED this J(lo day ofOctober, 2019
                                                                     Marie W.L. Martin
              8                                                      Nevada Bar No. 7808

              9
.J
.J           10
u
             11                                       IT IS SO ORDERED.
�
u
�            12
�<     ;:;
�      >     13                                       UNITED STATES MAGISTRATE JUDGE
...<   0
       �     14                                               October 7, 2019
                                                      Dated: ------
z
             15
z
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
                                                                 3
                                                                 1                                CERTIFICATE OF SERVICE
                                                                 2         Pursuant to FRCP 5(b), I certify that I am an employee of BROWNSTEIN HYATT
                                                                 3
                                                                     FARBER SCHRECK, LLP, and on this 4th day of October, 2019, I served the document
                                                                 4
                                                                     entitled, SUBSTITUTION OF COUNSEL, on counsel of record through the CM/ECF system.
                                                                 5

                                                                 6

                                                                 7                                            /s/ Jeff Tillison
                                                                                                             Employee of Brownstein Hyatt Farber
                                                                 8                                           Schreck, LLP

                                                                 9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                10

                                                                11

                                                                12
                                            5371 Kietzke Lane
                                             Reno, NV 89511
                                              775.324.4100




                                                                13

                                                                14

                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27
                                                                28
                                                                                                                4
